       Case 1:17-cv-03086-AJN-SDA Document 442 Filed 04/12/21 Page 1 of 1




VIA ECF

April 12, 2021

The Honorable Alison J. Nathan
United States District Court (S.D.N.Y.), Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

   Re: Republic of Turkey v. Christie’s Inc., et al., 17 Civ. 3086 (AJN)

Dear Judge Nathan:

        The parties have conferred regarding Defendants’ sealing requests for certain trial exhibits
introduced by Plaintiff on April 9. Defendants have proposed, and Plaintiff has agreed to, narrowly
tailored redactions for the following:

   •    PTX 172, PTX 196, PTX 199, PTX 200, PTX 305: Redactions reflect post-1993
        transactions to protect Mr. Steinhardt’s privacy. The redactions also include identifying
        information for objects acquired by Mr. Steinhardt in or before 1993, including images of
        the works, titles, location, source, and insurance value.

        These sealing requests are narrowly tailored and are appropriate because (1) these are the
        types of documents concerning a private collection ordinarily expected to be kept private,
        and (2) disclosure might expose Mr. Steinhardt to security risks and public scrutiny of his
        private affairs beyond what is necessitated by this case. Moreover, the Court stated that
        post-1993 transactions are not relevant and that they will not be considered.

   •    With respect to PTX 267, the parties have agreed to limited redactions to protect the
        bespoke details of the Christie’s-Steinhardt Seller’s Agreement. These redactions include
        personal information and individualized terms specifically tailored to the Idol transaction.

       Defendants understand that Plaintiff will submit these documents to the Court with the
agreed redactions.

                                                                  Respectfully submitted,

                                                                  /s/ Thomas R. Kline
                                                                  Thomas R. Kline
                                                                  Attorneys for Defendants
